Name: Commission Regulation (EEC) No 703/92 of 20 March 1992 determining the extent to which applications lodged in March 1992 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 75/ 1721 . 3. 92 COMMISSION REGULATION (EEC) No 703/92 of 20 March 1992 determining the extent to which applications lodged in March 1992 for import licences for certain poultrymeat products can be accepted whereas applications for import licences for duckmeat lodged pursuant to that Regulation are for total quantities in excess of those available under Article 2 thereof ; whereas in order to ensure a fair allocation of those quan ­ tities those applied for should be reduced proportionately, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), extended by Regulation (EEC) No 3588/91 (2), Whereas Commission Regulation (EEC) No 3809/91 (3) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 March to 30 June 1992 ; Whereas Commission Regulation (EEC) No 580/92 (4) provides that applications for import licences for products originating in Poland, Hungary and Czechoslovakia submitted between 1 and 10 March 1992 pursuant to Article 4 of Regulation (EEC) No 3809/91 must be consi ­ dered as submitted pursuant to Article 2 of Commission Regulation (EEC) No 579/92 (*) and reduces the quanti ­ ties which may be imported under Regulation (EEC) No 3809/91 in the period 1 March to 30 June 1992 ; Whereas Article 4 (5) of Regulation (EEC) No 3809/91 stipulates that the quantities applied for can be reduced ; HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 March to 30 June 1992 submitted pursuant to Regulations (EEC) No 3809/91 and (EEC) No 580/92 shall be granted : (a) for 2,8571 % of the quantity applied for, in the case of products covered by No 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 2,8462 % of the quantity applied for, in the case of products covered by No 59.0025 in Regulation (EEC) No 3834/90. Article 2 This Regulation shall enter into force on 23 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 341 , 12. 12. 1991 , p. 6 . 0 OJ No L 357, 28. 12. 1991 , p. 48 . (4) OJ No L 62, 7 . 3 . 1992, p. 26. 0 OJ No L 62, 7. 3. 1992, p. 15.